NIEMEYER, Circuit Judge,
concurring in part and dissenting in part:
Arlington County, Virginia, has adopted an ordinance that permits only one sign to be posted on private residential property “for each principal dwelling unit.” * No effort has been made to regulate the content of the sign’s message or to favor one type of message over another. The number-of-signs limitation was adopted as part of a comprehensive sign-regulating ordinance designed to “reduce ... traffic hazards,” “ensure the effectiveness of public traffic signs,” “protect property values,” “provide an attractive visual environment,” “protect the character and appearance of ... neighborhoods,” “assist tourists,” “protect the public investment,” and “protect and improve the public health, safety and general welfare.” Arlington Co.Code, § 34 (adopted by Ord. No. 90-39, Dec. 8, 1990).
The political party plaintiffs and the public interest groups representing them contend that the ordinance impermissibly burdens the right of free speech secured by the First Amendment, particularly because its scope reaches to prohibit political campaign advertising. The district court agreed and held the provision unconstitutional, concluding that the County did not narrowly tailor the two-sign limit to further its interests in promoting aesthetics and traffic safety, and that the ordinance leaves open no viable alternative means of political speech. In Part II of its opinion, the majority has affirmed this portion of the district court’s decision. I believe the ordinance permissibly regulates sign structures, furthering the public interest in promoting aesthetics and safety while making no effort to regulate the content of the message conveyed and leaving open ample alternatives for communication. I would, therefore, affirm the constitutionality of the ordinance and reverse the district court.
Although the preservation of the free exchange of ideas and information is central to the First Amendment, no one urges that just because a sign structure is used as a medium for communication, it must therefore be allowed to exist in any configuration and in any location. Rather, controlling precedent has recognized that government may exercise its police power and regulate sign structures for safety and aesthetic reasons so long as speech is not targeted and the regulation of the signs’ noncommunicative aspect is narrowly tailored so that it does not unnecessarily infringe on speech. See Members of City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 104 S.Ct. 2118, 80 L.Ed.2d 772 (1984); Metromedia, Inc. v. San Diego, 453 U.S. 490, 101 S.Ct. 2882, 69 L.Ed.2d 800 (1981); Naegele Outdoor Advertising, Inc. v. Durham, 844 F.2d 172 (4th Cir.1988). The appropriate First Amendment analysis seeks to preserve the communication of ideas and speech to the greatest extent possible while at the same time permitting appropriate regulation of collateral but related conduct and media. See United States v. O’Brien, 391 U.S. 367, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968); D.G. Restaurant Corp. v. Myrtle Beach, 953 F.2d 140 (4th Cir.1991).
The ordinance at issue here goes to great lengths in describing the nature of permissible sign structures, their location, their number, and their size. See e.g., Arlington Co.Code, § 34.A-34.F. The careful detail found in the ordinance’s treatment of these issues confirms its sincerity in pursuing the announced purpose of improving aesthetics and protecting the health, safety, and welfare of the community. Such a regulation undoubtedly imposes some burden on free speech at particular locations and through a particular medium. It is a difficult argument to make, however, that this ordinance limits to even a small extent the ability of a person in the community to communicate ideas and information, given the availability of other means of disseminating a message. Moreover, the ordinance in this case allows at least one sign per dwelling unit, an obvious compromise in which the County balanced its right to ban all structural *598signs against the wish of some to use such signs.
If Arlington County had concluded that any proliferation of signs in residential neighborhoods blighted the affected areas, the most direct response would have been to ban all signs in residential neighborhoods. The fact that the county permits two signs is a compromise of its aesthetic purity, but that tolerance surely cannot be considered a less narrowly tailored regulation than an overall ban. See Vincent, 466 U.S. at 811, 104 S.Ct. at 2132.
Notwithstanding the political parties’ argument to the contrary, the ordinance in this case is not directed at political speech but applies, by its terms, to all signs. While any regulation of structures that are intended for communicative use imposes some burden on the ability of political candidates to communicate, I cannot conclude that this burden significantly impedes the ability of a candidate to inform the citizens of Arlington County about his ideas. The candidate can reach the voters equally effectively through speeches, door-to-door canvassing, handbills, meetings, advertising signs in local businesses and on automobiles, and indeed, through the one sign still authorized in front of each dwelling. Because I believe that the County’s two-sign limitation as currently drafted satisfies all constitutional demands, I would reverse the decision of the district court and uphold the constitutionality of the ordinance. I therefore respectfully dissent from the majority’s decision in Part II of its opinion. I join in the remainder.

 Because the County’s ordinance also allows one temporary sign advertising a house for sale, rent, or lease, or advertising the services of those performing work at a particular site, the restriction has been referred to as a "two-sign limit.”